DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,855,599. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 9 and 19 of the US Patent correspond to independent claims 1 and 14 of the instant application and contain the same subject matter: the request being responsive to a single touch input into a device dedicated for summoning the autonomous vehicle to a location of the device for the trip in the autonomous vehicle and the single touch input being determined by the dispatch server system. 
Claim 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,855,599 in view of Northcott et al., US Patent No. 10,414,344. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 9 and 19 of the US Patent correspond to independent claim 19 of the instant application and contain the same subject matter: the request being responsive to a single touch input into a device dedicated for summoning the autonomous vehicle to a location of the device for the trip in the autonomous vehicle and the single touch input being determined by the dispatch server system except for a device interface configured to detect a spoken command vocalized by a user of the device, wherein the spoken command causes the vehicle to be hailed for the user; wherein the transmitter transmits the location information and the identification information responsive to the spoken command being detected. 
However, as Northcott discloses a device interface configured to detect a spoken command vocalized by a user of the device, wherein the spoken command causes the vehicle to be hailed for the user (col 3: 60-67, a microphone to receive voice commands, a camera to observe gestures, fingerprint scanner, etc.). The one or more sensors 206 are configured to observe or sense other characteristics of the user electronic device 220 (e.g., the geographic location of the user electronic device 220), col 4: 6-12, the user, may, for example request that the vehicle 100 and/or storage compartment 110 move to a first geographic location (e.g., to pick up the user as a passenger and/or objects of the user to be delivered)), 
wherein the transmitter transmits (col 3: 64-67, one or more transceivers 228 are configured to send and/or receive various signals such as to/from the vehicle 100, the storage compartments 110, and/or the central computer system 230. Each user is able to request (e.g., reserve, summon, hail, etc.) one or more of the vehicles 100) the location information (col 4: 5-10, request that the vehicle 100 and/or storage compartment 110 move to a first geographic location (e.g., to pick up the user as a passenger and/or objects of the user to be delivered)) and the identification information (col 5: 43-45, the vehicle 100 and/or the storage compartment 110 may identify the user electronic device 220 being in proximity to the vehicle 100 and/or the storage compartment 110 (e.g., by receiving an identifier broadcast from the user electronic device 220)) responsive to the spoken command being detected (col 3: 60-61, a microphone to receive voice commands).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent invention with Northcott invention to include the claimed limitation(s) so as to allow a user of an electronic device to input a voice command for hailing a ride thereby enhancing user functionality.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,902,538. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 13 and 19 of the US Patent correspond to independent claims 1 and 14 of the instant application and contain the same subject matter: A device for hailing a vehicle, comprising: a location sensor configured to output location information indicative of a location of the device; a device interface configured to receive a touch input from a user of the device; to transmit the location information of the device, input information, and identification information for the device to a dispatch server system, wherein the identification information is configured for use by the dispatch server system to set a predefined location associated with the identification information of the device as a destination for a trip for the user in the vehicle. 
Claim 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,902,538 in view of Northcott et al., US Patent No. 10,414,344. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 13 and 19 of the US Patent correspond to independent claim 19 of the instant application and contain the same subject matter: A device for hailing a vehicle, comprising: a location sensor configured to output location information indicative of a location of the device; a device interface configured to receive a touch input from a user of the device; to transmit the location information of the device, input information, and identification information for the device to a dispatch server system, wherein the identification information is configured for use by the dispatch server system to set a predefined location associated with the identification information of the device as a destination for a trip for the user in the vehicle except for a device interface configured to detect a spoken command vocalized by a user of the device, wherein the spoken command causes the vehicle to be hailed for the user; wherein the transmitter transmits the location information and the identification information responsive to the spoken command being detected. 
However, as Northcott discloses a device interface configured to detect a spoken command vocalized by a user of the device, wherein the spoken command causes the vehicle to be hailed for the user (col 3: 60-67, a microphone to receive voice commands, a camera to observe gestures, fingerprint scanner, etc.). The one or more sensors 206 are configured to observe or sense other characteristics of the user electronic device 220 (e.g., the geographic location of the user electronic device 220), col 4: 6-12, the user, may, for example request that the vehicle 100 and/or storage compartment 110 move to a first geographic location (e.g., to pick up the user as a passenger and/or objects of the user to be delivered)), 
wherein the transmitter transmits (col 3: 64-67, one or more transceivers 228 are configured to send and/or receive various signals such as to/from the vehicle 100, the storage compartments 110, and/or the central computer system 230. Each user is able to request (e.g., reserve, summon, hail, etc.) one or more of the vehicles 100) the location information (col 4: 5-10, request that the vehicle 100 and/or storage compartment 110 move to a first geographic location (e.g., to pick up the user as a passenger and/or objects of the user to be delivered)) and the identification information (col 5: 43-45, the vehicle 100 and/or the storage compartment 110 may identify the user electronic device 220 being in proximity to the vehicle 100 and/or the storage compartment 110 (e.g., by receiving an identifier broadcast from the user electronic device 220)) responsive to the spoken command being detected (col 3: 60-61, a microphone to receive voice commands).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent invention with Northcott invention to include the claimed limitation(s) so as to allow a user of an electronic device to input a voice command for hailing a ride thereby enhancing user functionality.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,997,682. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 12 and 20 of the US Patent correspond to independent claims 1 and 14 of the instant application and contain the same subject matter: of a request from a device for the trip in the vehicle, the request being received responsive to a single touch input received by the device, wherein the request comprises identification information, location information, responsive to receiving the request: setting a predefined location associated with the identification information of the device as a destination for the trip of the user in the vehicle, and causing the vehicle to move to the pick-up location for the trip of the user in the vehicle to the destination as set to the predefined location. 
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,997,682 in view of Northcott et al., US Patent No. 10,414,344. 
Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 12 and 20 of the US Patent correspond to independent claim 19 of the instant application and contain the same subject matter: of a request from a device for the trip in the vehicle, the request being received responsive to a single touch input received by the device, wherein the request comprises identification information, location information, responsive to receiving the request: setting a predefined location associated with the identification information of the device as a destination for the trip of the user in the vehicle, and causing the vehicle to move to the pick-up location for the trip of the user in the vehicle to the destination as set to the predefined location except for a device interface configured to detect a spoken command vocalized by a user of the device, wherein the spoken command causes the vehicle to be hailed for the user; wherein the transmitter transmits the location information and the identification information responsive to the spoken command being detected. 
However, as Northcott discloses a device interface configured to detect a spoken command vocalized by a user of the device, wherein the spoken command causes the vehicle to be hailed for the user (col 3: 60-67, a microphone to receive voice commands, a camera to observe gestures, fingerprint scanner, etc.). The one or more sensors 206 are configured to observe or sense other characteristics of the user electronic device 220 (e.g., the geographic location of the user electronic device 220), col 4: 6-12, the user, may, for example request that the vehicle 100 and/or storage compartment 110 move to a first geographic location (e.g., to pick up the user as a passenger and/or objects of the user to be delivered)), 
wherein the transmitter transmits (col 3: 64-67, one or more transceivers 228 are configured to send and/or receive various signals such as to/from the vehicle 100, the storage compartments 110, and/or the central computer system 230. Each user is able to request (e.g., reserve, summon, hail, etc.) one or more of the vehicles 100) the location information (col 4: 5-10, request that the vehicle 100 and/or storage compartment 110 move to a first geographic location (e.g., to pick up the user as a passenger and/or objects of the user to be delivered)) and the identification information (col 5: 43-45, the vehicle 100 and/or the storage compartment 110 may identify the user electronic device 220 being in proximity to the vehicle 100 and/or the storage compartment 110 (e.g., by receiving an identifier broadcast from the user electronic device 220)) responsive to the spoken command being detected (col 3: 60-61, a microphone to receive voice commands).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent invention with Northcott invention to include the claimed limitation(s) so as to allow a user of an electronic device to input a voice command for hailing a ride thereby enhancing user functionality.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 11-12, 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledyard et al., US 2005/0153707 (IDS).
Claim 1, Ledyard discloses (fig 4) a device for hailing a vehicle, comprising: 
a location sensor configured to output location information indicative of a location of the device (fig 17, GPS, [0075] alert device 102 calculates the passenger alert device position coordinates and transmits them to the transportation server 108); 
a device interface configured to detect a gesture of a user while holding the device (fig 4 [0046] the passenger activates the passenger alert device 102 by pressing a button 126), 
wherein the gesture causes the vehicle to be hailed for the user (fig 4 [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108); and a 
transmitter configured to transmit the location information ([0075] the passenger alert device 102 calculates the passenger alert device position coordinates and transmits them to the transportation server 108) and identification information of the device ([0042] alert signal 140 may contain a passenger alert device ID) to a dispatch server system (fig 4 [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108), 
wherein the transmitter transmits the location information and the identification information ([0042] alert signal 140 may contain such information as the identity of the passenger, pick-up location, destination and/or payment information directly) responsive to the gesture being detected (fig 4, [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140), 
wherein a preset destination for a ride in the vehicle for the user is predefined for the identification information of the device ([0042] alert signal 140 may contain a passenger alert device ID, which may be correlated to a database 116 (see FIG. 5) including such information as passenger identity, pick-up location, destination location and/or payment information), and 
wherein transmission of the location information and the identification information of the device to the dispatch server system (fig 4, [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108) causes the dispatch server system to summon the vehicle ([0046] the transportation server 108 transmits a dispatch signal 1402 (see FIG. 14) in step 408. The transportation vehicle 104 receives the dispatch signal 1402 from the transportation server 108 in step 410) to the location of the device, pick up the user, and provide the ride for the user to the preset destination ([0046] The transportation vehicle 104 then drives to a designated pick-up location and approaches a passenger for pickup and delivery to the passenger's desired destination in step 412).  
Claim 2, Ledyard discloses the device of claim 1, wherein the gesture comprises a particular physical movement of the device while the user holds the device ([0051] presses the activation button 126 on the passenger alert device 102).  
Claim 3, Ledyard discloses the device of claim 1, wherein the device is a dedicated device for summoning the vehicle to the location of the device for the ride to the preset destination (fig 4 [0046] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108).  
Claim 5, Ledyard discloses the device of claim 1, wherein the preset destination predefined for the identification information of the device is defined during setup of the device ([0038] In the case of pre-arranged transportation systems, the alert signal may also optionally include the pick-up location 144 and the destination 146. Other information that may be useful to the system may also be included. In some embodiments of the invention, the information may be coded or linked to further information found in a database 116 (see FIG. 5)).  
Claim 6, Ledyard discloses the device of claim 1, wherein a predefined restriction for the ride in the vehicle for the user is predefined for the identification information of the device ([0042] the alert signal 140 may contain a passenger alert device ID, which may be correlated to a database 116 (see FIG. 5) including such information as passenger identity, pick-up location, destination location and/or payment information).  
Claim 11, Ledyard discloses the device of claim 1, wherein the device is a hardware fob (fig 6, [0053] the passenger alert device 102 is fashioned as a key fob that can be attached to a key chain).  
Claim 12, Ledyard discloses the device of claim 1, further comprising: 
a controller (fig 7, CPU) configured to control operation of the location sensor ([0075] Using GPS processing systems, the passenger alert device 102 calculates the passenger alert device position coordinates and transmits them to the transportation server 108), the device interface (fig 7, input button, display), and the transmitter (fig 7, [0054] The transceiver 130), wherein the controller is configured to execute a limited set of computer-executable instructions ([0088] the function parameters are programmed into the passenger alert device 102).  
Claim 14, see claim 1 for the rejection, Ledyard discloses a method of hailing a vehicle for a ride using a device, the method comprising: 
outputting location information indicative of a location of the device; detecting a gesture of a user while holding the device, wherein the gesture causes the vehicle to be hailed for the user; and 
transmitting the location information and identification information of the device to a dispatch server system from the device, 
wherein the transmitter transmits the location information and the identification information responsive to the gesture being detected, 
wherein a preset destination for a ride in the vehicle for the user is 24P090004-US-04CON/CRSP-0017C predefined for the identification information of the device, and 
wherein transmission of the location information and the identification information of the device to the dispatch server system causes the dispatch server system to summon the vehicle to the location of the device, pick up the user, and provide the ride for the user to the preset destination.  
Claim 15, see claim 2 for the rejection, Ledyard discloses the method of claim 14, wherein the gesture comprises a particular physical movement of the device while the user holds the device.  
Claim 17, Ledyard discloses the method of claim 14, wherein a predefined restriction for the ride in the vehicle for the user is predefined for the identification information of the device ([0042] the alert signal 140 may contain a passenger alert device ID, which may be correlated to a database 116 (see FIG. 5) including such information as passenger identity, pick-up location, destination location and/or payment information).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS) in view of Kentley et al., US 2017/0123422. 
Claim 4, Ledyard discloses the device of claim 1, 
but is silent on, 
wherein the location information transmitted by the transmitter is updated over time as the device is moved prior to pickup of the user to dynamically set a pickup location for the ride in the vehicle for the user.  
However, as Kentley discloses wherein the location information transmitted by the transmitter is updated over time as the device is moved prior to pickup of the user to dynamically set a pickup location for the ride in the vehicle for the user ([0150] the autonomous vehicle system 3602 is able to identify a map tile corresponding to the GPS location of the user device 3600 and may update the map tile in real time if the user decides to move to a different location before being picked up).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard invention with Kentley invention to include the claimed limitation(s) so as to allow the system to update the client’s location in real time in order to pick up the client at the current location.
Claim 13, Ledyard discloses the device of claim 1, 
but is silent on, 
wherein the vehicle is an autonomous vehicle.  
However, as Kentley discloses wherein the vehicle is an autonomous vehicle (fig 1, [0054] a fleet of autonomous vehicles 109 (e.g., one or more of autonomous vehicles 109a to 109e) operating as a service, each autonomous vehicle 109 being configured to self-drive a road network).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard invention with Kentley invention to include the claimed limitation(s) so as to allow the system to implement a fleet of autonomous vehicles in order to provide self-driving service to customers.
Claim 16, see claim 4 for the rejection, Ledyard discloses the method of claim 14, wherein the location information transmitted by the transmitter is updated over time as the device is moved prior to pickup of the user to dynamically set a pickup location for the ride in the vehicle for the user.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS) in view of Fujimoto, US 2018/0129981.  
Claim 7, Ledyard discloses the device of claim 6, 
but is silent on, 
wherein the predefined restriction prohibits ridesharing when the user is riding in the vehicle.  
However, as Fujimoto discloses wherein the predefined restriction prohibits ridesharing when the user is riding in the vehicle ([0111] to prevent the output of content for collecting rideshares in response to a request of a rider who does not wish to share a ride).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard invention with Fujimoto invention to include the claimed limitation(s) so as to allow the system to control whether a rider wish to share a ride or not with other in order to provide ride-sharing service according to customer desires.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS) in view of Murray et al., US 2004/0049424 (IDS).  
Claim 8, Ledyard discloses the device of claim 6, 
but is silent on, 
wherein the predefined restriction specifies a whitelist of passengers permitted to ride in the vehicle with the user.  
However, as Murray discloses wherein the predefined restriction specifies a whitelist of passengers permitted to ride in the vehicle with the user ([0086] FIG. 3 shows rideshare participant 304 added to the travel buddy list 308 of rideshare participant 300. FIG. 5 shows another exemplary travel buddy list 502. The travel buddy list contains the names of all the riders with whom an individual has chosen to rideshare for future rides).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard invention with Murray invention to include the claimed limitation(s) so as to allow the system to provide a rider with a list of other rider(s) that is/are acceptable to the rider for the trip thereby improving customer service to the riders.    
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS) in view of Outwater et al., US 2017/0115125.  
Claim 9, Ledyard discloses the device of claim 1, further comprising: 
but is silent on,  
a light assembly configured to illuminate responsive to the vehicle being within a preset distance from the location of the device prior to pickup of the user.  
However, as Outwater discloses a light assembly configured to illuminate responsive to the vehicle being within a preset distance from the location of the device prior to pickup of the user ([0076] the light signal 143 is detected with a camera of the receiving device and distinguished on the basis of the code. At step 139 the location of the sending device within the view of the camera is determined, based on the distinguished light signal).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard invention with Outwater invention to include the claimed limitation(s) so as to allow the system to implement emitting a light signal code in order for the receiver to recognize the illuminated coded for picking up the right client.
Claim 18, Ledyard discloses the method of claim 14, further comprising: 
but is silent on,  
illuminating a light assembly of the device responsive to the vehicle being within a preset distance from the location of the device prior to pickup of the user.  
However, as Outwater discloses illuminating a light assembly of the device responsive to the vehicle being within a preset distance from the location of the device prior to pickup of the user ([0076] the light signal 143 is detected with a camera of the receiving device and distinguished on the basis of the code. At step 139 the location of the sending device within the view of the camera is determined, based on the distinguished light signal).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard invention with Outwater invention to include the claimed limitation(s) so as to allow the system to implement emitting a light signal code in order for the receiver to recognize the illuminated coded for picking up the right client.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS) in view of Iagnemma et al., US 2018/0053276 (IDS).  
Claim 10, Ledyard discloses the device of claim 1, further comprising: 
but is silent on,  
a light assembly configured to illuminate a first color responsive to the vehicle being within a first preset distance from the location of the device prior to pickup of the user and a second color responsive to the vehicle being within a second preset distance from the location of the device prior to pickup of the user.  
However, as Iagnemma teaches (fig 7, colour 1, colour 2, colour 3 broadcast hailing request, [0041] 5. A sequence of colors 62, 64, 66 can be displayed by the hailing device. The pattern can be changed temporarily as can the intensity of the light. Temporal and spectral control of the light can be handled by light modulation processes 310 running on the hailing device 300) hence a light assembly configured to illuminate a first color responsive to the vehicle being within a first preset distance from the location of the device prior to pickup of the user and a second color responsive to the vehicle being within a second preset distance from the location of the device prior to pickup of the user as a skilled artisan in the art would have recognized the teaching and to adapt it to arrive at the claimed invention. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard invention with Iagnemma invention to include the claimed limitation(s) so as to allow the system to adjust emitting a light signal at different colors and intensity as it approaches a person in order for the person to see the sign light from a far distance not being overwhelmed at a closer distance.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledyard et al., US 2005/0153707 (IDS) in view of Northcott et al., US Patent No. 10,414,344.  
Claim 19, Ledyard discloses ([fig 4]) a device for hailing a vehicle, comprising: 
a location sensor configured to output location information indicative of a location of the device ([fig 17] GPS, [0075] alert device 102 calculates the passenger alert device position coordinates and transmits them to the transportation server 108); 
and 
a transmitter configured to transmit the location information ([0075] the passenger alert device 102 calculates the passenger alert device position coordinates and transmits them to the transportation server 108) and identification information of the device ([0042] alert signal 140 may contain a passenger alert device ID) to a dispatch server system ([fig 4] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108), 
wherein a preset destination for a ride in the vehicle for the user is predefined for the identification information of the device ([0042] alert signal 140 may contain a passenger alert device ID, which may be correlated to a database 116 (see FIG. 5) including such information as passenger identity, pick-up location, destination location and/or payment information), and 
wherein transmission of the location information and the identification information of the device to the dispatch server system  ([fig 4] when the passenger alert device 102 has been activated, the passenger alert device 102 transmits an alert signal 140. The alert signal 140 is received via the communication network 110 in step 406, communicated to and processed by the transportation server 108) causes the dispatch server system to summon the 25P090004-US-04CON/CRSP-00 7C vehicle ([0046] the transportation server 108 transmits a dispatch signal 1402 (see FIG. 14) in step 408. The transportation vehicle 104 receives the dispatch signal 1402 from the transportation server 108 in step 410) to the location of the device, pick up the user, and provide the ride for the user to the preset destination ([0046] The transportation vehicle 104 then drives to a designated pick-up location and approaches a passenger for pickup and delivery to the passenger's desired destination in step 412).  
But is silent on,
a device interface configured to detect a spoken command vocalized by a user of the device, wherein the spoken command causes the vehicle to be hailed for the user;
wherein the transmitter transmits the location information and the identification information responsive to the spoken command being detected. 
However, as Northcott discloses a device interface configured to detect a spoken command vocalized by a user of the device, wherein the spoken command causes the vehicle to be hailed for the user (col 3: 60-67, a microphone to receive voice commands, a camera to observe gestures, fingerprint scanner, etc.). The one or more sensors 206 are configured to observe or sense other characteristics of the user electronic device 220 (e.g., the geographic location of the user electronic device 220), col 4: 6-12, the user, may, for example request that the vehicle 100 and/or storage compartment 110 move to a first geographic location (e.g., to pick up the user as a passenger and/or objects of the user to be delivered)), 
wherein the transmitter transmits (col 3: 64-67, one or more transceivers 228 are configured to send and/or receive various signals such as to/from the vehicle 100, the storage compartments 110, and/or the central computer system 230. Each user is able to request (e.g., reserve, summon, hail, etc.) one or more of the vehicles 100) the location information (col 4: 5-10, request that the vehicle 100 and/or storage compartment 110 move to a first geographic location (e.g., to pick up the user as a passenger and/or objects of the user to be delivered)) and the identification information (col 5: 43-45, the vehicle 100 and/or the storage compartment 110 may identify the user electronic device 220 being in proximity to the vehicle 100 and/or the storage compartment 110 (e.g., by receiving an identifier broadcast from the user electronic device 220)) responsive to the spoken command being detected (col 3: 60-61, a microphone to receive voice commands).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Ledyard invention with Northcott invention to include the claimed limitation(s) so as to allow a user of an electronic device to input a voice command for hailing a ride thereby enhancing user functionality.
Claim 20, Ledyard as modified discloses the device of claim 19, wherein a predefined restriction for the ride in the vehicle for the user is predefined for the identification information of the device (Ledyard [0042] the alert signal 140 may contain a passenger alert device ID, which may be correlated to a database 116 (see FIG. 5) including such information as passenger identity, pick-up location, destination location and/or payment information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647